The record does not disclose whether the order appealed from was made by the court or the county judge. The execution, the form of which is attacked, is not printed in the appeal papers. The respondent asserts that it complied with the Code requirements. The order appealed from recites that it was made upon the moving papers and “ all other papers herein,” from which we must assume that the writ of body execution was before the court below, and that it was found to be legal and sufficient in form. Jenks, P. J., Thomas, Mills, Kelly and Jaycox, JJ., concurred.